DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2006/0054317) in view of Lanclos (US 2012/0199352) and Stokely (US 2016/0138389).

Regarding claim 1, Clark discloses a method (see Abstract: method), comprising:
deploying a perforation charge into a wellbore (see paragraphs 0003 and 0005-0006);

deploying a cable into the wellbore (see paragraphs 0016-0018: method includes deploying a cable, optical fiber, into the wellbore);
detecting a fluid flow at a predetermined location in the wellbore and determining whether the perforation charge detonated a the predetermined location based on the fluid flow that is detected (see Abstract and paragraphs 0011, 0016-0018, and 0020: determining if the TCP successfully detonates based on detected flow). 

Clark does not expressly disclose signaling the perforation charge to detonate the perforation charge; 
directly detecting a numerical value indicative of a fluid flow rate at a predetermined location in the wellbore using one or more sensors of the cable; and
determining whether the perforation charge detonated at the predetermined location based on the numerical value indicative of the fluid flow rate that is directly detected by the one or more sensors.
	
Lanclos discloses signaling the perforation charge to detonate the perforation charge (see paragraphs 0008 and 0012: signal for triggering detonation).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark with the teaching of Lanclos, i.e. using a signal to trigger the detonation of the charge, for the advantageous benefit of timely and carefully controlling the downhole explosion. 


determining whether the perforation charge detonated at the predetermined location based on the numerical value indicative of the fluid flow rate that is directly detected by the one or more sensors.

Stokely discloses detecting a numerical value indicative of a fluid flow rate at a predetermined location in the wellbore using one or more sensors of the cable (see Abstract and paragraphs 0017, 0018, 0019, and 0026: discloses an optical fiber cable with sensors that are deployed in the wellbore, sensors are position at discreet points/locations along the optical fiber cable, sensors determine flow rates, discloses formula for computing a numerical value of flow velocity); and
using the flow rates to monitor flow rates a particular zones or perforations based on the on the numerical value indicative of the fluid flow rate that is directly detected by the one or more sensors (see Abstract and paragraphs 0017, 0018, 0019, and 0026: discloses an optical fiber cable with sensors that are deployed in the wellbore, sensors are position at discreet points/locations along the optical fiber cable, sensors are used to monitor flow rates at particular zones or perorations). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of Stokely, i.e. monitoring flow at perforation sites using the distributed fiber optic acoustic sensing system, for the advantageous benefit of accurately determining flow rates at particular 
Once modified, i.e. using the distributed optical fiber sensing system of Stokely to monitor flow rates in the wellbore, it would have been obvious to one with ordinary skill in the art to determine whether the perforation charge detonated at the predetermined location based on the numerical value indicative of the fluid flow rate that is directly detected by the one or more sensors as Clark previously discussed detecting a fluid flow at a predetermined location and determining whether the perforation charge detonated a the predetermined location based on the fluid flow. The flow rates values of Stokley would clearly indicate the presence of a flow at a particular location when assessing if the perforation charge of Clark successfully detonated. 

Regarding claim 6, Clark and Lanclos do not expressly disclose wherein the cable is positioned in a tubular in the wellbore.

Stokley discloses wherein the cable is positioned in a tubular in the wellbore (see Fig. 1, paragraphs 0021, and claims 1, 3, and 5: fiber is within a casing, i.e. a tubular in the wellbore).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of Stokley, i.e. monitoring downhole fracture characteristics using flow rates from and optical fiber in a tubular of the wellbore, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 

Claims 2-5, 8, 10, 11, 13, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2006/0054317) in view of Lanclos (US 2012/0199352),  Stokely (US 2016/0138389), and McEwen-King (US 2013/0233537).

Regarding claim 2, Clark and Lanclos do not expressly disclose wherein one or more sensors comprises one or more intrinsic fiber optic sensors, the method further comprising acquiring one or more measurements of a physical characteristic representative of the fluid flow rate using the one or more intrinsic fiber optic sensors.

Stokely discloses wherein one or more sensors comprises one or more Bragg grating fiber optic sensors, the method further comprising acquiring one or more measurements of a physical characteristic representative of the fluid flow rate using the one or more Bragg grating fiber optic sensors (see Abstract and paragraphs 0017, 0018, 0019, and 0026: discloses an optical fiber cable with sensors that are deployed in the wellbore, sensors are position at discreet points/locations along the optical fiber cable, sensors determine flow rates, discloses formula for computing a numerical value of flow velocity).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of Stokely, i.e. monitoring flow at perforation sites using the distributed fiber optic acoustic sensing system, for the advantageous benefit of accurately determining flow rates at particular zones or perforations can allow operators to intelligently optimize well completions and remedy well construction issues. 


McEwen-King discloses wherein the one or more Bragg grating fiber optic sensors are intrinsic fiber optic sensors (see paragraphs 0009, 0013, and 0017: flow data correlated with acoustic data/vibrational data sensed by the DAS/distributed acoustic sensing optical fiber; and see paragraphs 0060 and 0064: sensors may be intrinsic).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos and Stokely with the teachings of McEwen-King, i.e. monitoring downhole fracture characteristics using flow rates from an optical fiber with intrinsic sensors, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 

Regarding claim 3, Clark and Lanclos do not expressly disclose wherein the physical characteristic comprises vibration.

Stokely discloses wherein the physical characteristic comprises vibration (see Abstract and paragraphs 0017, 0018, 0019, 0024, and 0026: discloses vibration as a measured characteristic).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos and McEwen-King with the teachings of Stokely, i.e. monitoring downhole fracture characteristics using flow rates from optical 

 Regarding claim 4, Clark and Lanclos do not expressly disclose detecting fluid flow rates at a range of locations in the wellbore, including the predetermined location, using the one or more intrinsic fiber optic sensors. 

Stokely discloses detecting fluid flow rates at a range of locations in the wellbore, including the predetermined location, using the one or more Bragg grating fiber optic sensors (see paragraphs 0017-0019). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of Stokely, i.e. monitoring downhole fracture characteristics using flow rates from optical fibers at a range of location in the wellbore, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 

Clark, Lanclos, and Stokely do not expressly disclose wherein the one or more Bragg grating fiber optic sensors are intrinsic fiber optic sensors. 

McEwen-King discloses wherein the one or more Bragg grating fiber optic sensors are intrinsic fiber optic sensors (see paragraphs 0009, 0013, and 0017: flow data correlated with acoustic data/vibrational data sensed by the DAS/distributed 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos and Stokely with the teachings of McEwen-King, i.e. monitoring downhole fracture characteristics using flow rates from an optical fiber with intrinsic sensors, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 

Regarding claim 5, Clark, Lanclos, and Stokely do not expressly disclose determining that the perforation charge did not detonate at the predetermined location based on the detected fluid flow rate at the predetermined location and determining an actual location that the perforation charge detonated based on the detected fluid flow rate at the actual location, the actual location being in the range of locations.

McEwen-King discloses determining that the perforation charge did not detonate at the predetermined location based on a detected fluid flow at the predetermined location and determining an actual location that the perforation charge detonated based on a detected fluid flow at the actual location, the actual location being in the range of locations (see Figs 2a, 2b, 3a and 3b and paragraphs 0065 and 0067-0070: indicates the locations of perforations/successful discharges based upon fluid flow signal analysis, perforations are within the range of locations being monitored by the optical fiber; obvious that detonations occurred at perforation locations and did not occur at non-perforated locations).


Regarding claim 8, Clark, Lanclos, and Stokely do not expressly disclose determining that the perforation charge did not detonate at the predetermined location and determining an actual location where the perforation charge detonated.

McEwen-King discloses determining that the perforation charge did not detonate at the predetermined location and determining an actual location where the perforation charge detonated (see Figs 2a, 2b, 3a and 3b and paragraphs 0065 and 0067-0070: indicates the locations of perforations/successful discharges based upon fluid flow signal analysis, perforations are within the range of locations being monitored by the optical fiber; obvious that detonations occurred at perforation locations and did not occur at non-perforated locations).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos and Stokely with the teachings of McEwen-King, i.e. monitoring downhole fracture characteristics using flow rates from 

Regarding claim 10, Clark, Lanclos, and Stokely do not expressly disclose wherein deploying the perforation charge comprises deploying the perforation charge to an actual location that is different from the predetermined location such that the perforation charge detonates at the actual location and not the predetermined location.

McEwen-King discloses wherein deploying the perforation charge comprises deploying the perforation charge to an actual location that is different from the predetermined location such that the perforation charge detonates at the actual location and not the predetermined location (see Figs 2a, 2b, 3a and 3b and paragraphs 0002, 0065 and 0067-0070: indicates the locations of perforations/successful discharges based upon fluid flow signal analysis, perforations are within the range of locations being monitored by the optical fiber; obvious that detonations occurred at perforation locations and did not detonate at the other location being monitored by the optical fiber, i.e. did not detonate at those predetermined locations, meets the limitations of the claimed invention as predetermined location recited by the claimed invention only has to correspond to one of the monitored locations within the wellbore that are being monitored where no perforation occurred).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos and Stokely with the teachings of McEwen-King, i.e. deploying charges at a particular location and monitoring the 

Regarding claim 11, Clark discloses a system (see Abstract: method and apparatus/system), comprising:
a downhole tool comprising one or more perforation charges, the downhole tool being configured to be run into a wellbore (see paragraphs 0005-0006 and claim 1: tubing conveyed perforating gun is place in a wellbore, contains a number of charges);
a cable configured to be deployed into the wellbore (see Abstract and paragraphs 0011 and 0016-0018: method includes deploying a cable, optical fiber) and to detect a physical characteristic of the wellbore at least at a predetermined location, wherein the physical characteristic is indicative of a flow of fluid in the wellbore at the predetermined location (see Abstract and paragraphs 0011 and 0016-0018: method includes deploying a cable, optical fiber, into the wellbore and determining if the TCP successfully detonates based on monitoring flow of fluid in the wellbore); and
a processor configured to determine whether the one or more perforation charges detonated at the predetermined location based on the fluid flow at the predetermined location (see paragraphs 0016-0018 and 0020: computer configured to determine if the changes successfully donated based upon the sensed data/flow of a fluid).

Clark does not expressly disclose wherein the one or more perforation charges are configured to detonate in response to a signal;

wherein the physical characteristic is a numerical value indicative of a flow rate of fluid in the wellbore at the predetermined location; and
wherein the processor is configured to determine whether the one or more perforation charges detonated at the predetermined location based on the numerical value indicative of the fluid flow rate that is directly detected by the one or more sensors.

Lanclos discloses wherein the one or more perforation charges are configured to detonate in response to a signal (see paragraphs 0008 and 0012: signal for triggering detonation).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark with the teaching of Lanclos, i.e. using a signal to trigger the detonation of the charge, for the advantageous benefit of timely and carefully controlling the downhole explosion. 

Clark and Lanclos do not expressly disclose wherein the cable is configured to be run into the wellbore, after the wellbore is perforated, and to directly detect a physical characteristic of the wellbore at least at a predetermined location using one or more sensors,

wherein the processor is configured to determine whether the one or more perforation charges detonated at the predetermined location based on the numerical value indicative of the fluid flow rate that is directly detected by the one or more sensors.

Stokely discloses wherein a cable is configured to be run into the wellbore and to directly detect a physical characteristic of the wellbore at least at a predetermined location using one or more sensors (see Abstract, Fig. 1, and paragraphs 0017, 0018, 0019, and 0026: discloses an optical fiber cable with sensors that are deployed in the wellbore, sensors are position at discreet points/locations along the optical fiber cable, sensors determine flow rates, discloses formula for computing a numerical value of flow velocity); and
using the flow rates to monitor flow rates a particular zones or perforations based on the numerical value indicative of the fluid flow rate that is directly detected by the one or more sensors (see Abstract and paragraphs 0017, 0018, 0019, and 0026: discloses an optical fiber cable with sensors that are deployed in the wellbore, sensors are position at discreet points/locations along the optical fiber cable, sensors are used to monitor flow rates at particular zones or perorations). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of Stokely, i.e. monitoring flow at perforation sites using the distributed fiber optic acoustic sensing 
Once modified, i.e. using the distributed optical fiber sensing system of Stokely to monitor flow rates in the wellbore, it would have been obvious to one with ordinary skill in the art to have the processor determine whether the perforation charge detonated at the predetermined location based on the numerical value indicative of the fluid flow rate that is directly detected by the one or more sensors as Clark previously discussed detecting a fluid flow at a predetermined location and determining whether the perforation charge detonated a the predetermined location based on the fluid flow. The flow rates values of Stokley would clearly indicate the presence of a flow at a particular location when assessing if the perforation charge of Clark successfully detonated. 

Clark, Lanclos, and Stokely do not expressly disclose wherein the cable is configured to be run into the wellbore, after the wellbore is perforated. 

McEwen-King discloses wherein the cable is configured to be run into the wellbore, after the wellbore is perforated (see paragraphs 0003, 0015, 0027 0033, 0036, and 0038: monitoring acoustic disturbances of the fiber using a cable that is in the wellbore after the wellbore is perforated, DAS sensor can be employed downhole after fracturing). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos and Stokely with the teachings of 

Regarding claim 13, Clark and Lanclos do not expressly disclose wherein the one or more sensors comprise one or more intrinsic fiber optic sensors configured to measure vibration.

Stokely discloses wherein the one or more sensors comprise one or more Bragg grating fiber optic sensors configured to measure vibration (see Abstract and paragraphs 0017, 0018, 0019, and 0026: discloses an optical fiber cable with sensors that are deployed in the wellbore, sensors are position at discreet points/locations along the optical fiber cable, sensors determine flow rates, discloses formula for computing a numerical value of flow velocity, sensors measure vibration).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of Stokely, i.e. monitoring flow at perforation sites using the distributed fiber optic acoustic sensing system, for the advantageous benefit of accurately determining flow rates at particular zones or perforations can allow operators to intelligently optimize well completions and remedy well construction issues. 

Clark, Lanclos, and Stokely do not expressly disclose wherein the one or more Bragg grating fiber optic sensors are intrinsic fiber optic sensors. 

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos and Stokely with the teachings of McEwen-King, i.e. monitoring downhole fracture characteristics using flow rates from an optical fiber with intrinsic sensors, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 

Regarding claim 14, Clark and Lanclos do not expressly disclose wherein the cable comprises one or more intrinsic fiber optic sensors configured to measure fluid flow rate across a range of positions including the predetermined location, and wherein the processor is configured to determine an actual location where the one or more perforation charges detonated that is different from the predetermined location. 

Stokely disclose wherein the cable comprises one or more Bragg grating fiber optic sensors configured to measure fluid flow rate across a range of positions including the predetermined location (see paragraphs 0017-0019). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of Stokely, i.e. monitoring downhole fracture characteristics using flow rates from optical fibers at a 

Clark, Lanclos, and Stokely do not expressly disclose wherein the one or more Bragg grating fiber optic sensors are intrinsic fiber optic sensors, and wherein the processor is configured to determine an actual location where the one or more perforation charges detonated that is different from the predetermined location.

McEwen-King discloses wherein the one or more Bragg grating fiber optic sensors are intrinsic fiber optic sensors (see paragraphs 0009, 0013, and 0017: flow data correlated with acoustic data/vibrational data sensed by the DAS/distributed acoustic sensing optical fiber; and see paragraphs 0060 and 0064: sensors may be intrinsic) and wherein the processor is configured to determine an actual location where the one or more perforation charges detonated that is different from the predetermined location (see Figs 2a, 2b, 3a and 3b and paragraphs 0002, 0065 and 0067-0070: indicates the locations of perforations/successful discharges based upon fluid flow signal analysis, perforations are within the range of locations being monitored by the optical fiber; obvious that detonations occurred at perforation locations and did not detonate at the other location being monitored by the optical fiber, i.e. did not detonate at those predetermined locations, meets the limitations of the claimed invention as predetermined location recited by the claimed invention only has to correspond to one of the monitored locations within the wellbore that are being monitored where no perforation occurred).


Regarding claim 17, Clark and Lanclos do not expressly disclose wherein the cable is configured to be positioned in a tubular extending in the wellbore.

Stokley discloses wherein the cable is configured to be positioned in a tubular extending in the wellbore (see Fig. 1, paragraphs 0021, and claims 1, 3, and 5: fiber is within a casing, i.e. a tubular in the wellbore).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos and McEwen-King with the teachings of Stokley, i.e. monitoring downhole fracture characteristics using flow rates from and optical fiber in a tubular in a wellbore, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 

Regarding claim 18, Clark discloses a system (see Abstract: method and apparatus/system) comprising:
a downhole tool comprising a perforation charge that is configured to detonate, wherein the downhole tool is configured to be deployed into a wellbore (see paragraphs 
a cable configured to be deployed into the wellbore (see Abstract and paragraphs 0011 and 0016-0018: method includes deploying a cable, optical fiber); 
a computing system (see paragraphs 0016-0018 and 0020: computer), the computing system to perform operations comprising detecting a fluid flow at a predetermined location in the wellbore and determining whether the perforation charge detonated at the predetermined location based on the detected fluid flow (see Abstract and paragraphs 0011, 0016-0018, and 0020: determining if the TCP successfully detonates based on detected flow rate).

Clark does not expressly disclose wherein the perforation charge that is configured to detonate in response to a signal; 
wherein the computer contains one or more processors and a memory system comprising one or more non-transitory, computer-readable media storing instructions that, when executed, are configured to cause the computing system to perform operations, the operations comprising:
 directly detecting a numerical value indicative of a fluid flow rate at a predetermined location in the wellbore using one or more sensors of the cable; and
determining whether the perforation charge detonated at the predetermined location based on the numerical value indicative of the fluid flow rate that is directly detected by the one or more sensors.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark with the teaching of Lanclos, i.e. using a signal to trigger the detonation of the charge, for the advantageous benefit of timely and carefully controlling the downhole explosion. 

Clark and Lanclos do not expressly disclose wherein the computer contains one or more processors and a memory system comprising one or more non-transitory, computer-readable media storing instructions that, when executed, are configured to cause the computing system to perform operations, the operations comprising:
 directly detecting a numerical value indicative of a fluid flow rate at a predetermined location in the wellbore using one or more sensors of the cable; and
determining whether the perforation charge detonated at the predetermined location based on the numerical value indicative of the fluid flow rate that is directly detected by the one or more sensors.

Stokely discloses directly detecting a numerical value indicative of a fluid flow rate at a predetermined location in the wellbore using one or more sensors of the cable (see Abstract and paragraphs 0017, 0018, 0019, and 0026: discloses an optical fiber cable with sensors that are deployed in the wellbore, sensors are position at discreet points/locations along the optical fiber cable, sensors determine flow rates, discloses formula for computing a numerical value of flow velocity); and

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of Stokely, i.e. monitoring flow at perforation sites using the distributed fiber optic acoustic sensing system, for the advantageous benefit of accurately determining flow rates at particular zones or perforations can allow operators to intelligently optimize well completions and remedy well construction issues. 
Once modified, i.e. using the distributed optical fiber sensing system of Stokely to monitor flow rates in the wellbore, it would have been obvious to one with ordinary skill to determine whether the perforation charge detonated at the predetermined location based on the numerical value indicative of the fluid flow rate that is directly detected by the one or more sensors as Clark previously discussed detecting a fluid flow at a predetermined location and determining whether the perforation charge detonated a the predetermined location based on the fluid flow. The flow rates values of Stokley would clearly indicate the presence of a flow at a particular location when assessing if the perforation charge of Clark successfully detonated. 



McEwen-King discloses wherein the computer contains one or more processors and a memory system comprising one or more non-transitory, computer-readable media storing instructions that, when executed, are configured to cause the computing system to perform the operations (see paragraphs 0042 and 0060). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos and Stokely with the teachings of McEwen-King, i.e. using a computer with a processor and a memory with instructions for implementing the necessary operations, for the advantageous of using conventional computer components to implement the CPUs operations.  

Regarding claim 19, Clark and Lanclos do not expressly disclose wherein the one or more sensors comprise one or more intrinsic fiber optic sensors, and wherein the operations further comprise acquiring one or more measurements of a physical characteristic representative of the fluid flow rate using the one or more intrinsic fiber optic sensors.

Stokely discloses wherein the one or more sensors comprise one or more Bragg grating fiber optic sensors, and wherein the operations further comprise acquiring one 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of Stokely, i.e. monitoring flow at perforation sites using the distributed fiber optic acoustic sensing system, for the advantageous benefit of accurately determining flow rates at particular zones or perforations can allow operators to intelligently optimize well completions and remedy well construction issues. 

Clark, Lanclos, and Stokely do not expressly disclose wherein the one or more Bragg grating fiber optic sensors are intrinsic fiber optic sensors. 

McEwen-King discloses wherein the one or more Bragg grating fiber optic sensors are intrinsic fiber optic sensors (see paragraphs 0009, 0013, and 0017: flow data correlated with acoustic data/vibrational data sensed by the DAS/distributed acoustic sensing optical fiber; and see paragraphs 0060 and 0064: sensors may be intrinsic). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos and Stokely with the teachings of 

Regarding claim 20, Clark and Lanclos do not expressly disclose detecting fluid flow rates at a range of locations in the wellbore, including the predetermined location, using the one or more intrinsic fiber optic sensors;
determining that the perforation charge did not detonate at the predetermined location based on the detected fluid flow rate at the predetermined location; and
determining an actual location that the perforation charge detonated based on the detected fluid flow rate at the actual location, the actual location being in the range of locations.

Stokely discloses detecting fluid flow rates at a range of locations in the wellbore, including the predetermined location, using the one or more Bragg grating fiber optic sensors (see paragraphs 0017-0019). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos with the teachings of Stokely, i.e. monitoring downhole fracture characteristics using flow rates from optical fibers at a range of location in the wellbore, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 


determining that the perforation charge did not detonate at the predetermined location based on the detected fluid flow rate at the predetermined location; and
determining an actual location that the perforation charge detonated based on the detected fluid flow rate at the actual location, the actual location being in the range of locations. 

McEwen-King discloses wherein the one or more Bragg grating fiber optic sensors are intrinsic fiber optic sensors (see paragraphs 0009, 0013, and 0017: flow data correlated with acoustic data/vibrational data sensed by the DAS/distributed acoustic sensing optical fiber; and see paragraphs 0060 and 0064: sensors may be intrinsic), and 
determining that the perforation charge did not detonate at the predetermined location based on the detected fluid flow at the predetermined location and determining an actual location that the perforation charge detonated based on the detected fluid flow at the actual location, the actual location being in the range of locations  (see Figs 2a, 2b, 3a and 3b and paragraphs 0065 and 0067-0070: indicates the locations of perforations/successful discharges based upon fluid flow signal analysis, perforations are within the range of locations being monitored by the optical fiber; obvious that detonations occurred at perforation locations and did not occur at non-perforated locations). 
. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2006/0054317) in view of Lanclos (US 2012/0199352), Stokely (US 2016/0138389), and Hartog (US 2010/0207019).

Regarding claim 7, Clark, Lanclos, and Stokely further do not expressly disclose wherein the cable is positioned in an annulus between a tubular that extends in the wellbore and a wall of the wellbore.

Hartog discloses wherein the cable is positioned in an annulus between a tubular that extends in the wellbore and a wall of the wellbore (see paragraph 0018: DVS may be deployed in the annulus between the tubing and the casing)
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos and Stokely with the teachings of Hartog, i.e. monitoring downhole fracture characteristics by placing the cable in the . 

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2006/0054317) in view of Lanclos (US 2012/0199352), Stokely (US 2016/0138389), McEwen-King (US 2013/0233537), and Lindgaard (US 2016/032504).

Regarding claim 9, Clark, Lanclos, Stokely, and McEwen-King further do not expressly disclose calibrating a velocity model or a tool-face orientation model, or both, based in part on the actual location where the perforation charge detonated.

Lindgaard discloses calibrating a velocity model or a tool-face orientation model, or both, based in part on an actual location where a perforation charge detonated (see paragraphs 0029 and 0060-0061: using a shot at a known location to calibrate a velocity model, shot can be a perforation shot). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos, Stokely, and McEwen-King with the teachings of Lindgaard, i.e. using the determined/know location of the perforation charge to calibrate a velocity model of the formation, for the advantageous benefit of improving the accuracy of a seismic monitoring system. As disclosed in Lindgaard, is known in the art that perforation shots can be used to calibrate a velocity model. 

Regarding claim 15, Clark, Lanclos, Stokely, and McEwen-King further do not expressly disclose one or more seismic receivers configured to detect seismic waves generated by the detonation of the one or more charges, wherein the processor is configured to calibrate a velocity model of a formation through which the seismic waves propagate based in part on the actual location.

Lindgaard discloses one or more seismic receivers configured to detect seismic waves generated by the detonation of the one or more charges, wherein the processor is configured to calibrate a velocity model of a formation through which the seismic waves propagate based in part on an actual location (see paragraphs 0029, 0057, and 0060-0062: system includes a plurality of seismic nodes/receivers, system includes a computer/processor to perform the computational tasks, using a shot at a known location to calibrate a velocity model, shot can be a perforation shot). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos, Stokely, and McEwen-King with the teachings of Lindgaard, i.e. using the determined/know location of the perforation charge to calibrate a velocity model of the formation, for the advantageous benefit of improving the accuracy of a seismic monitoring system. As disclosed in Lindgaard, is known in the art that perforation shots can be used to calibrate a velocity model. 



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2006/0054317) in view of Lanclos (US 2012/0199352), Stokely (US 2016/0138389), McEwen-King (US 2013/0233537), and Hill (US 2012/0111560).

Regarding claim 12, Clark, Lanclos, Stokely, and McEwen-King do not expressly disclose wherein the processor is configured to determine that the perforation charges did not detonate at the predetermined location when the fluid flow rate is below a threshold.

Hill discloses that a method/system for tracking fracture locations wherein the system is configured to determine that no fracture at a fracture site when there is no significant flow of fluid into the rock formation, i.e. no fracture at a predetermined location when the fluid flow rate is below a threshold (see paragraph 0026). As such it would have been obvious to one with ordinary skill in the art that significant fluid flow indicates a perforation corresponding to a detonation at such a location, while no significant fluid flow would correspond to a location where the perforations/detonations did not occur. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set a threshold for the disclosed significant value of flow that would represent a perforation/lack of perforation at a particular location, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos, Stokely, and McEwen-King with the . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2006/0054317) in view of Lanclos (US 2012/0199352), Stokely (US 2016/0138389), McEwen-King (US 2013/0233537), and Hartog (US 2010/0207019).

Regarding claim 16, Clark, Lanclos, Stokely, and McEwen-King further do not expressly disclose wherein the cable is configured to be positioned in an annulus between a tubular in the wellbore and a wall of the wellbore.

Hartog discloses wherein the cable is configured to be positioned in an annulus between a tubular in the wellbore and a wall of the wellbore (see paragraph 0018: DVS may be deployed in the annulus between the tubing and the casing)
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Clark in view of Lanclos, Stokely, and McEwen-King with the teachings of Hartog, i.e. monitoring downhole fracture characteristics by placing the cable in the annular region, for the advantageous benefit of using proven techniques for accurately monitoring and recoding perforations in a wellbore. 


Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Godfrey (CA 2865112) discloses using a system and method for monitoring downhole flow rates, i.e. absolute flow rates, using an optical fiber in relation with wellbore perforations.
Godfrey (CA 2826630) discloses a distributed optical fiber acoustic sensing system for determining numerical flow velocity values downhole at various perforation sites. 

Response to Arguments
Applicant’s argument with respect to the amended limitations have been considered but are moot in view of the new rejection as the newly cited reference teaches limitations in relation to monitoring flow rates, i.e. numerical flow rate values, that are directly detected using sensors in a fiber optic cable, see Claim Rejections - 35 USC § 103. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865